 19-08289-rdd      Doc 73     Filed 10/09/19    Entered 10/09/19 23:33:03         Main Document
                                               Pg 1 of 5


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
James I. McClammy
Marc J. Tobak
Gerard X. McCarthy

Proposed Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11
PURDUE PHARMA L.P., et al.,                                      Case No. 19-23649 (RDD)
              Debtors. 1                                         (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                                 Adv. Pro. No. 19-08289 (RDD)
              Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
              Defendants.


                              UPDATED AGENDA FOR HEARING


  1
    The Debtors in these cases, along with the last four digits of each Debtor’s registration number
  in the applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc.
  (7486), Purdue Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P.
  (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon
  Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591),
  Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
  Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt
  Cove Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul
  Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes
  Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma Inc.
  (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
  Boulevard, Stamford, CT 06901.
19-08289-rdd    Doc 73      Filed 10/09/19    Entered 10/09/19 23:33:03      Main Document
                                             Pg 2 of 5


Time and Date of Hearing:     October 11, 2019 at 10:00 a.m. (Prevailing Eastern Time)
Location of Hearing:          The Honorable Judge Robert D. Drain
                              United States Bankruptcy Court for the Southern District of New York
                              300 Quarropas Street
                              White Plains, New York 10601
Copies of Motions:            A copy of each pleading can be viewed on the Court’s website at
                              http://www.nysb.uscourts.gov and the website of the Debtors’
                              proposed notice and claims agent, Prime Clerk LLC at
                              https://restructuring.primeclerk.com/purduepharma.


  I.   Contested Matters Going Forward

       1.      Preliminary Injunction Motion. Motion for a Preliminary Injunction [Docket
               No. 2]

                       Objection Deadline: October 2, 2019 at 4:00 p.m. (Prevailing Eastern
                       Time) (for all parties other than the Ad Hoc Committee of Non-consenting
                       States, the State of Washington, the Multi-State Governmental Entities
                       Group, Arkansas Plaintiffs, Tennessee Plaintiffs, the Official Committee
                       of Unsecured Creditors, the State of Florida, and the Ad Hoc Committee
                       of Governmental and Other Contingent Litigation Claimants); October 4,
                       2019 at 2:00 p.m. (Prevailing Eastern Time) (for the Ad Hoc Committee
                       of Non-consenting States, the State of Washington, the Multi-State
                       Governmental Entities Group, Arkansas Plaintiffs, and Tennessee
                       Plaintiffs).

                       Responses Received:

                          A. Oppisition.by the Consortium of Some Massachusetts and Other
                             Municipalities to the Motion for Preliminary Injunction In Favor of
                             the Sacker Family Non-Debtors [Dkt. No. 31]

                          B. Opposition of Nevada Counties and Municipalities to Motion for
                             Preliminary Injunction [Dkt. No. 33]

                          C. The Multi-State Governmental Entities Group’s Opposition to
                             Debtors’ Motion for a Preliminary Injunction [Dkt. No. 37]

                          D. State of Washington’s Memorandum of Law In Opposition to
                             Purdue’s Motion for a Preliminary Injunction [Dkt. No. 38]

                          E. Limited Objection and Response of Arkansas and Tennessee
                             Public Official In Opposition to debtors’ Motion for a Preliminary
                             Injunction [Dkt. No. 39]


                                               2
19-08289-rdd   Doc 73    Filed 10/09/19    Entered 10/09/19 23:33:03      Main Document
                                          Pg 3 of 5


                        F. The States’ Coordinated Opposition to the Debtors’ Motion for
                           Preliminary Injunction of States’ Law Enforcement Actions
                           against the Sacklers [Dkt. No. 41]

                        G. The States’ Coordinated Opposition to the Debtors’ Motion for
                           Preliminary Injunction of State Enforcement Actions against
                           Purdue [Dkt. No. 42]

                        H. Objection and Response of the State of Arizona to Debtors’
                           Motion for a Preliminary Injunction [Dkt. No. 51]

                        I. Ad Hoc Committee’s Statement in Support of A Limited and
                           Conditional Stay [Dkt. No. 62]

                        J. Statement of the Raymond Sackler Family and Beacon Company
                           in Support of the Debtors’ Motion for a Preliminary Injunction
                           [Dkt. No. 63]

                        K. The State of Florida’s Response to Debtors’ Motion for a
                           Preliminary Injunction Pursuant to 11 U.S.C. § 105(a) [Dkt. No.
                           64]

                        L. Nevada Counties and Municipalities’ Joinder to the States’
                           Coordinated Oppositions to Debtors’ Motion for Preliminary
                           Injunction of State Enforcement Actions Against the Sacklers and
                           Against Purdue [Dkt. No. 66]

                        M. The Debtors have received informal responses from the Official
                           Committee of Unsecured Creditors.

                        N. A number of letters addressed to the Court have been filed on the
                           lead case docket joining in the opposition of Massachusetts
                           Attorney General Maura Healey and 24 other attorneys general to
                           the Preliminary Injunction Motion:

                               a. Letter of Joanne Peterson, Founder and Executive Director
                                  of Learn to Cope [Dkt. No. 249]

                               b. Letter of Lydia Conley, President and CEO of Association
                                  for Behavioral Healthcare [Dkt No. 261]

                               c. Letter of Steve Walsh, President and CEO of the
                                  Massachusetts Health & Hospital Association [Dkt. No.
                                  262]

                               d. Letter of Lora M. Pellegrini, President and CEO of the
                                  Massachusetts Association of Health Plans [Dkt. No. 263]

                                            3
19-08289-rdd    Doc 73     Filed 10/09/19    Entered 10/09/19 23:33:03         Main Document
                                            Pg 4 of 5


                                 e. Letter of Martin J. Walsh, Mayor of the City of Boston,
                                    Massachusetts [Dkt. No. 264]

                                 f. Letter of Maryanne Frangules, Executive Director of the
                                    Massachusetts Organization for Addiction Recovery [Dkt.
                                    No. 265]

                                 g. Letter of Steven A. Tolman, President of the Massachusetts
                                    AFL-CIO [Dkt. No. 269]

                                 h. Letter of Charles D. Baker, Governor of Massachusetts
                                    [Dkt. No. 270]

                                 i. Letter of Edward J. Bisch [Dkt. No. 271]

                                 j. Letter of Andrew Kolodny, MD, Executive Director of the
                                    Physicians for Responsible Opioid Prescribing [Dkt. No.
                                    272]

                      Related Documents:

                         A. Debtors’ Motion for Leave to Exceed the Page Limit in Filing
                            Omnibus Reply Brief in Support of Motion for A Preliminary
                            Injunction [Dkt. No. 58]

                         B. Debtors’ Omnibus Reply Brief in Further Support of Motion for a
                            Preliminary Injunction [Dkt. No. 59]

                         C. Notice of Filing of Term Sheet With Ad Hoc Committee [Lead
                            Case Dkt. No. 257]

                      Status: This matter is going forward on a contested basis.

 II.   Uncontested Matters Going Forward

       1.      Scheduling Order Motion. Debtors’ Motion for Entry of a Scheduling Order . . .
               in Connection with the Preliminary Injunction Motion [Dkt. No. 7]

                      Objection Deadline: October 2, 2019 at 4:00 p.m. (Prevailing Eastern
                      Time)

                      Responses Received: None

                      Related Documents: None

                      Status: This matter is going forward on an uncontested basis.


                                               4
19-08289-rdd     Doc 73    Filed 10/09/19    Entered 10/09/19 23:33:03        Main Document
                                            Pg 5 of 5


III.     Adjourned Matters

         1.    Protective Order Motion. Debtors’ Motion for Entry of . . . a Protective Order in
               Connection with the Preliminary Injunction Motion [Dkt. No. 7]

                      Objection Deadline: October 2, 2019 at 4:00 p.m. (Prevailing Eastern
                      Time)

                      Responses Received:

                          A. The Debtors have received informal responses from the Ad Hoc
                             Committee of Non-consenting States and the Ad Hoc Committee
                             of Governmental and Other Contingent Litigation Claimants.

                      Related Documents: None

                      Status: This matter is being adjourned to a date and time to be determined.


Dated:     October 9, 2019
           New York, New York

                                            DAVIS POLK & WARDWELL LLP

                                            By: /s/ James I. McClammy
                                            450 Lexington Avenue
                                            New York, New York 10017
                                            Telephone: (212) 450-4000
                                            Facsimile: (212) 701-5800
                                            Marshall S. Huebner
                                            Benjamin S. Kaminetzky
                                            James I. McClammy
                                            Marc J. Tobak
                                            Gerard X. McCarthy

                                            Proposed Counsel to the Debtors
                                            and Debtors in Possession




                                               5
